Citation Nr: 0820160	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for hepatitis C and assigned 
a noncompensable (zero percent) disability rating, effective 
December 10, 2001.  

In February 2005, the RO increased the veteran's disability 
rating to 10 percent, effective December 10, 2001.  The 
veteran was advised of the grant of the increased rating by 
letter and by a Supplemental Statement of the Case (SSOC) in 
February 2005.  However, he did not withdraw his appeal.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  Thus, the 
appeal continues.  

This case was previously before the Board in June 2007, at 
which time the Board remanded the claim in order for the 
veteran to be scheduled for a Travel Board hearing.  In 
September 2007, the veteran indicated that he wanted to 
testify before a Veterans Law Judge via videoconference, and 
in April 2008, the veteran and his spouse testified before 
the undersigned.  A transcript is of record.  The matter is 
now properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected hepatitis C 
is characterized by daily fatigue, malaise, anorexia, and 
vomiting.  There is objective evidence of minor weight loss, 
but there is no evidence that the veteran's hepatitis C 
requires dietary restriction or continuous medication.  There 
is also no evidence that his hepatitis C is manifested by 
hepatomegaly or incapacitating episodes which require bed 
rest and treatment by a physician.  

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran's service-
connected hepatitis is characterized by arthralgias and right 
upper quadrant pain.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that the schedular criteria for a 20 percent rating 
have been met for service-connected hepatitis C.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, 
Diagnostic Code 7354-7345 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the 


disability and the effect that such worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in February and March 2002 which 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also advised that he should send information describing any 
additional evidence or the evidence itself, which effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The Board notes that the veteran has not been informed as to 
how disability rating and effective dates are assigned.  See 
Dingess, supra.  The Board also notes the VCAA duty to notify 
has not been satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  We find, 
however, that the notice errors did not 

affect the essential fairness of the adjudication because the 
February and March 2002 letters, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Subsequently, a February 2005 SOC and July 2005 SSOC notified 
the veteran of the evidence that had been received in support 
of his claim and provided him with yet an additional 60 days 
to submit more evidence.  The SOC and SSOC also discussed the 
evidence included in the record, provided him with the 
criteria necessary for entitlement to a higher disability 
rating for his service-connected hepatitis C, and provided 
the reasons why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice errors non-prejudicial.  See Vazquez-
Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from February 2003 to 
May 2005, as well as medical records from the private 
physicians who have treated the veteran for his service-
connected hepatitis C.  The veteran was also afforded a VA 
examination in September 2002, and was given the opportunity 
to set forth his contentions before the undersigned at the 
April 2008 video conference hearing.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for hepatitis C was 
established in January 2003, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7345, effective 
December 10, 2001.  At that time, the RO considered a 
September 2002 VA examination report which showed the veteran 
denied experiencing nausea, vomiting, change in appetite, 
change in weight, or chronic fatigue.  

In a rating decision dated February 2005, the RO increased 
the veteran's disability rating to 10 percent under DC 7354-
7345, effective December 10, 2001.  In increasing the 
veteran's disability rating, the RO determined that the 
evidence showed he had symptoms, both subjective and 
objective, which more nearly approximated the criteria 
necessary for a 10 percent rating.  

The veteran has asserted that his service-connected hepatitis 
C warrants a 40 percent disability rating, as opposed to the 
10 percent rating now in effect.  It is not clear why the RO 
assigned DC 7354-7345; however, the Board notes that the 
rating criteria provided for hepatitis C under DC 7354 and 
for chronic liver disease without cirrhosis under DC 7345 are 
the same.  Nonetheless, the Board will evaluate the veteran's 
service-connected disability under all potentially applicable 
diagnostic codes, including DCs 7354 and 7345, in order to 
determine whether a disability rating higher than 10 percent 
can be assigned.  

Under DC 7354, a 10 percent rating is warranted for hepatitis 
C manifested by intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is warranted for hepatitis C 
manifested by daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
disability rating is warranted for hepatitis C manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly.  A 100 percent 
rating is warranted for hepatitis C with serologic evidence 
of hepatitis C infection and near-constant debilitating 
symptoms due to the hepatitis C infection.  

Turning to the merits of this claim, the Board notes the 
competent and probative evidence of record consistently shows 
the veteran's service-connected hepatitis C is manifested by 
fatigue and malaise.  See VA outpatient treatment records 
dated February 2003 to May 2005.  At his April 2008 
videoconference hearing, the veteran testified that he 
experiences fatigue every day and it affects his ability to 
work, as he usually takes three naps a day which last 
anywhere from an hour to three hours.  He also testified that 
he experiences malaise almost every day such that he does not 
want to get up in the morning or wants to lay around all day.  


The objective medical evidence of record shows that, although 
the veteran has a diagnosis of hepatitis C, his service-
connected disability has not required dietary restrictions or 
continuous medication.  See VA outpatient treatment records 
dated February 2003 to May 2005; see also April 2008 hearing 
transcript.  However, in August 2003, a physician noted that 
the veteran needed alteration in nutrition, as he had lost 
more than 10 pounds over the previous two months.  The 
medical evidence of record also shows the veteran has 
reported experiencing pain in his elbows and knees, although 
there is no indication that his complaints of joint pain are 
due to his service-connected hepatitis C.  See also April 
2008 hearing transcript.  

The objective medical evidence of record is negative for any 
complaints or findings of anorexia, nausea, vomiting, or 
right upper quadrant pain.  In fact, the examiner who 
conducted the September 2002 VA examination specifically 
noted that the veteran denied experiencing nausea, vomiting, 
a change in appetite or weight, or chronic fatigue.  However, 
the veteran testified before the undersigned that the 
September 2002 VA examination report does not adequately 
reflect his service-connected disability because, although he 
was not experiencing those symptoms on that particular day, 
he has continued to suffer from those symptoms since service.  
In this regard, the veteran and his wife testified that he 
indeed experiences nausea and vomiting on a daily basis.  The 
veteran also testified that he experiences periods when he 
loses his appetite and, in turn, loses weight.  He also 
testified that he experiences pain in the right upper 
quadrant of his abdomen that is exacerbated by sitting down 
or driving.  

Based on the foregoing, the Board finds that the veteran's 
service-connected hepatitis C more nearly approximates the 
level of disability contemplated by the criteria for a 20 
percent disability rating under DC 7354.  In making this 
determination, the Board again notes that the medical 
evidence of record shows the veteran's service-connected 
disability is manifested by daily fatigue and malaise, as 
well as minor weight loss.  There are also subjective 
evidence and complaints of daily nausea, vomiting, and 
anorexia.  In this regard, the Board considers the veteran's 
statements and his testimony at the April 2008 hearing to be 
credible and probative, as his statements have been 
consistent throughout the appeal period and he is offering 
testimony as to lay-observable symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that, while there is objective evidence 
of arthralgias, the evidence does not specifically indicate 
that these symptoms are a result of his service-connected 
hepatitis C.  Nor does the objective evidence show that the 
veteran's right upper quadrant pain is related to his 
service-connected disability.  However, the medical evidence 
of record does not indicate that the veteran's joint pain and 
right upper quadrant pain are not manifestations of his 
service-connected disability.  Therefore, the Board holds 
that the evidence in this regard is in approximate balance, 
resolves all reasonable doubt in his favor, and finds that 
those symptoms are associated with his service-connected 
hepatitis C.  See Mittleider v. West, 11 Vet. App. 184, 182 
(1998) (when it is not possible to separate the effects of a 
non-service-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition); see also 38 C.F.R. § 3.102.  

In evaluating the ultimate merit of this claim, the Board 
notes that the veteran's service-connected hepatitis C is not 
manifested by all of the symptoms listed under the 20 percent 
rating criteria, as there is no evidence which shows the 
veteran's disability requires dietary restriction or 
continuous medication.  In addition, the evidence does not 
show that he experiences incapacitating episodes as 
contemplated in the rating criteria, as there is no 
indication that his symptoms are severe enough to require bed 
rest and treatment by a physician.  Nonetheless, the Board 
finds that the symptoms the veteran experiences and the 
severity of those symptoms more nearly approximate the level 
of disability contemplated by the 20 percent rating under DC 
7354.  In this regard, we find it probative that the veteran 
testified that he experiences many of the symptoms listed in 
the rating criteria on a daily basis.  It is also especially 
probative that the veteran testified that his service-
connected disability affects his employment, as he has to 
take naps three times a day, which range from one to three 
hours.  In this context, the Board notes that, while there is 
no evidence of incapacitating episodes, the veteran's naps 
equate to approximately 750 hours, or four weeks of time, 
lost at work due to his service-connected disability.  See 
Vasquez, supra.  Therefore, based upon the foregoing, the 
Board finds a 20 percent disability rating is warranted for 
the veteran's service-connected hepatitis C throughout the 
claim and appeal period.  

A 40 percent rating is not warranted, however, because there 
is no objective evidence of hepatomegaly, as the veteran's 
liver has been consistently described as not enlarged or not 
palpable.  See VA outpatient treatment records dated February 
2003 to May 2005.  In addition, as noted above, the evidence 
of record does not show that the veteran experiences 
incapacitating episodes, which require bed rest and treatment 
by a physician, for at least four weeks over the past 12-
month period.  In this regard, the Board notes that all 
reasonable doubt as to the veteran's symptoms and the 
severity of those symptoms have been resolved in his favor, 
and the veteran's disability warrants no more than a 20 
percent disability rating.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected disability under all other appropriate diagnostic 
codes.  We have considered his hepatitis C under all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds there are no other diagnostic codes which provide 
a basis to assign an evaluation higher than the 20 percent 
evaluation assigned herein.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating of 20 percent, but not 
higher, is warranted under Diagnostic Code 7354 for service-
connected hepatitis C throughout the claim and appeal period.  
All reasonable doubt has been resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
Fenderson, supra.




ORDER

Entitlement to an evaluation of 20 percent for service-
connected hepatitis C is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


